Case 1:17-cv-04780-MKB-RLM Document 228 Filed 06/17/21 Page 1 of 1 PageID #: 2180




                                                June 17, 2021

  Via ECF
  The Honorable Margo K. Brodie
  United States District Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:     Mason v. Lumber Liquidators, Inc.
                         No. 17 Civ. 04780 (MKB)(RLM)

  Dear Chief Judge Brodie:

          Together with Stevenson Marino LLP, we represent Plaintiffs in the above-referenced
  matter. We write together with counsel for Defendant to seek an order extending the deadline to
  file a motion for approval of settlement from June 18, 2021 to on or before July 1, 2021.

          The Parties have continued to make progress on negotiating the terms of a formal
  settlement agreement since they filed their May 26, 2021 status update, ECF No. 227.
  Specifically, they have exchanged drafts of the formal settlement agreement, which has not yet
  been finalized.

          Accordingly, the Parties jointly request an extension of the deadline to file a motion for
  approval of settlement to on or before July 1, 2021. The requested extension of the deadline to
  file a motion for approval of settlement is the second request as to this deadline, and the
  extension if granted will not affect any other scheduled dates.


                                                        Respectfully submitted,




                                                        Justin M. Swartz



         cc:     Counsel of Record (via ECF)
